Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.151 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


OBAR ELLIS #230146,                                    Case No. 2:18-cv-00119

                     Plaintiff,                        Hon. Gordon J. Quist
                                                       U.S. District Judge
        v.

ALICIA HETRICK, et al.,

                     Defendants.
                                     /

                       REPORT AND RECOMMENDATION

   I.        Introduction

        This is a civil rights action brought by state prisoner Obar Ellis pursuant to 42

U.S.C. § 1983. Obar Ellis’s claims that the three Defendants – Prison Counselor (PC)

Hetrick and Corrections Officers Balbierz and Crisp – retaliated against him for

giving information in a sexual assault investigation and denied him access to the

courts. These allegations would constitute violations of the First Amendment.

        Ellis’s complaint sets forth four separate claims against these Defendants and

identifies the grievance associated with each. Defendants have moved for summary

judgment. (ECF No. 23.) They concede that Ellis has exhausted his access-to-the-

courts and retaliation claims against PC Hetrick for events on March 28, 2018, but

nevertheless ask the Court to dismiss the entire case. Ellis has responded. (ECF No.

28.)




                                            1
Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.152 Page 2 of 12



         The undersigned has reviewed the pleadings and associated documents and

respectfully recommends that the Court (1) grant in part and deny in part

Defendants’ motion, and (2) dismiss without prejudice all of Ellis’s claims except his

access-to-the-courts and retaliation claims against PC Hetrick for events on March

28, 2018. If the Court adopts this recommendation, COs Balbierz and Crisp will be

dismissed from the case.

   II.      Factual Allegations

         The events in this case took place at Chippewa Correctional Facility (URF) in

February and March 2018. Ellis says that he provided information to the Michigan

State Police regarding sexual assaults at the prison. He says the Defendants then

retaliated against him because he provided this information. Specifically, he alleges

the following:

         1. On February 12, 2018, PC Hetrick threatened him for providing

            information to police. Ellis views this as a retaliatory act and says he filed

            grievance URF-1802-0487-03B as a result.

         2. On March 14, 2018, Corrections Officer (CO) Balbierz searched his cell and

            destroyed some of his property.       Ellis also views this as a retaliatory act

            and says he filed grievance URF-18-03-0811-17B as a result.

         3. On March 26, 2018, CO Crisp confronted Ellis in the yard and terminated

            some of Ellis’s privileges. Ellis views this as a retaliatory act and says he

            filed grievance URF-18-03-0921-17B as a result.




                                              2
Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.153 Page 3 of 12



      4. On March 28, 2018, PC Hetrick refused to send legal mail for Ellis in

          retaliation for his giving information to police. Ellis says he filed grievance

          URF-18-03-0932-15B as a result.

   III.   Summary of Grievances Identified by Ellis

      The grievances filed by Ellis and identified in his complaint are summarized

in the table below.

 Grievance      MDOC         Issued Grieved at Step I            Outcome of         ECF No. and
  Number      Defendants                                         Grievance            PageID.
                Named
 URF-1802-    Hetrick       On 2.12.18, Ellis was allegedly    No policy            ECF No.24-4,
 0487-03B                   called to Hetrick’s office where   violation was        PageID.115-
                            she questioned and allegedly       found at Step I.     119
                            threatened Ellis about a
                            sexual assault claim that Ellis    Step II appeal
                            reported to the MI State           was improperly
                            police.                            filed; so, it was
                                                               rejected.

                                                               Record shows
                                                               that Ellis did not
                                                               appeal the
                                                               grievance to Step
                                                               III.
 URF-18-03-   Balbierez     On 3.12.18, CO Balbierz            Denied at Step I;    ECF No. 24-3,
 0811-17B                   allegedly identified Ellis as a    Denial is upheld     PageID.104-
                            witness in another prisoner’s      through Step III.    108
                            sexual assault case against
                            another CO, after which,           Step III denial
                            Balbierz “tore down” Ellis’s       occurred on
                            cell.                              August 7, 2018.
 URF-18-03-   Crisp         On 3.26.18, Crisp allegedly        Denied at Step I;    ECF No. 24-3,
 0921-17B                   cursed at Ellis and told Ellis     Denial is upheld     PageID.109-
                            that he better sign-off on the     through Step III.    113
                            PREA investigation.
                                                               Step III denial
                            Ellis raised the issue of          occurred on
                            retaliation.                       August 7, 2018.
 URF-18-03-   Hetrick       On 3.28.18, Hetrick allegedly      Denied at Step I;    ECF No. 24-3,
 0932-15B                   refused to mail Ellis’s legal      Denial is upheld     PageID.99-
                            correspondence because he          through Step III.    103
                            filed a prior grievance against
                            her (URF-1802-0932-15B).           Step III denial
                                                               occurred on May
                            Raises the issue of retaliation    30, 2018.
                            and access to the courts.

                                              3
Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.154 Page 4 of 12




   IV.      Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

   V.       Exhaustion of Administrative Remedies

         “Exhaustion is no longer left to the discretion of the district court, but is

mandatory.” Woodford v. Ngo, 548 U.S. 81, 85. The doctrine of exhaustion “provides

‘that no one is entitled to judicial relief for a supposed or threatened injury until the

prescribed administrative remedy has been exhausted.’” Woodford, 548 U.S. at 85

(quoting Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 50–51 [1938]). Afterall,

“the benefits of exhaustion [] include allowing a prison to address complaints about

the program it administers before being subjected to suit, reducing litigation to the

extent complaints are satisfactorily resolved, and improving litigation that does occur

                                           4
Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.155 Page 5 of 12



by leading to the preparation of a useful record.” Jones v. Bock, 549 U.S. 199, 219

(2007) (citing Woodford, 548 U.S. at 88-91; Porter v. Nussle, 534 U.S. 516, 534 (2002).

      A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones, 549 U.S. at

212-16. “[W]here the moving party has the burden -- the plaintiff on a claim for relief

or the defendant on an affirmative defense -- his showing must be sufficient for the

court to hold that no reasonable trier of fact could find other than for the moving

party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986). The Sixth

Circuit has repeatedly emphasized that the party with the burden of proof “must

show the record contains evidence satisfying the burden of persuasion and that the

evidence is so powerful that no reasonable jury would be free to disbelieve it.” Cockrel

v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly, summary

judgment in favor of the party with the burden of persuasion “is inappropriate when

the evidence is susceptible of different interpretations or inferences by the trier of

fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Bama,

534 U.S. at 532; Booth v. Churner, 532 U.S. 731, 733 (2001). A prisoner must first

exhaust available administrative remedies, even if the prisoner may not be able to

obtain the specific type of relief he seeks in the state administrative process. Porter,

534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215 F.3d 640, 642



                                           5
Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.156 Page 6 of 12



(6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999). In order to

properly   exhaust   administrative    remedies,   prisoners   must    complete   the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford, 548 U.S. at 90-91. In rare

circumstances, an administrative remedy       will be considered unavailable where

officers are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance [or other

administrative] process through machination, misrepresentation, or intimidation.”

Ross v. Blake, 578 U.S. ___, 136 S.Ct. 1850, 1859-60 (2016).

      “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 2007 U.S. Dist. LEXIS 81101 at *12.




                                          6
    Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.157 Page 7 of 12



         The most common procedure through which a prisoner in MDOC custody

exhausts his administrative remedies is the grievance procedure set forth in

Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on July

9, 2007, superseded on March 18, 2019. Where grievance procedures are not available

because the issue presented is non-grievable, exhaustion of prison grievance

procedures is not required. It is well-established that a prisoner “cannot be required

to exhaust administrative remedies regarding non-grievable issues.” Figel v.

Bouchard, 89 F. App’x 970, 971 (6th Cir. 2004); Mays v. Kentucky Dept. of Corrections,

2018 WL 4603153, at *3 (W.D. Ky. Sept. 25, 2018) (“It is beyond debate that an inmate

cannot be required to exhaust administrative remedies regarding non-grievable

issues.”); Reeves v. Hobbs, 2013 WL 5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants

cannot treat a complaint as non-grievable, and therefore not subject to the grievance

procedure, and then turn around and maintain the claim fails because [the plaintiff]

failed to follow the grievance procedure. As the well known proverb states, they

cannot have their cake and eat it too.”).

         However, where other administrative remedies are available, the prisoner is

required to exhaust those available remedies prior to filing a federal lawsuit. For

example, where an inmate claims that he received a retaliatory false misconduct,

whether a Class I misconduct or a Class II or III misconduct1, the inmate must first



1     Violations of written rules within the MDOC are classified as either Class I,
Class II or Class III misconducts. Class I consists of the most severe violations, and
Class III consists of the least severe. While Class I misconducts are considered
“major” misconducts and are “subject to all hearing requirements set forth in MCL
791.252”, Class II and III misconducts are considered “minor” misconducts and are
                                            7
Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.158 Page 8 of 12



raise the issue during the Misconduct Hearing. Siggers v. Campbell, 652 F.3d 681,

693-94 (6th Cir. 2011). If the inmate is claiming to have received a retaliatory Class

I misconduct, he or she must then must “file a motion or application for rehearing [of

his misconduct conviction] in order to exhaust his or her administrative remedies

before seeking judicial review of the final decision or order.” Mich. Comp. Laws §

791.255(1); see also Siggers, 652 F.3d at 693-94. Alternatively, if the inmate is

claiming to have received a retaliatory Class II or III misconduct, he or she must file

an appeal based on retaliation. MDOC PD 03.03.105 ¶¶ UUU-XXX; see also Jones v.

Heyns, 2014 U.S. Dist. LEXIS 55712 at *13-17 (W.D. Mich. Jan. 28, 2014).

      When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.            Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

      [A] prisoner ordinarily does not comply with MDOCPD 130—and
      therefore does not exhaust his administrative remedies under the
      PLRA—when he does not specify the names of each person from whom
      he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
      Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
      manner the State provides—by, say, identifying all relevant
      defendants—not only furthers [the PLRA’s] objectives, but it also
      prevents inmates from undermining these goals by intentionally
      defaulting their claims at each step of the grievance process, prompting
      unnecessary and wasteful federal litigation process.”). An exception to
      this rule is that prison officials waive any procedural irregularities in a
      grievance when they nonetheless address the grievance on the merits.
      See id. at 325. We have also explained that the purpose of the PLRA’s
      exhaustion requirement “is to allow prison officials ‘a fair opportunity’


“subject to all requirements currently set forth in Department Administrative Rules
and policy directives for ‘minor’ misconducts.” MDOC Policy Directive (PD) 03.03.103
¶ B (eff. date 07/01/18).
                                          8
    Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.159 Page 9 of 12



            to address grievances on the merits to correct prison errors that can and
            should be corrected to create an administrative record for those disputes
            that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017).2

      VI.      Analysis

            Defendants concede that Ellis exhausted his administrative remedies relating

to his access-to-the-courts and retaliation claims against PC Hetrick for events that

took place on March 28, 2018. (ECF No. 24, PageID.79.) Defendants argue that

Ellis’s first grievance3 was not properly exhausted. They also argue that Ellis’s

grievances4 against COs Balbierz and Crisp were not properly exhausted because

Ellis filed this lawsuit before those grievances had been decided through Step III.

Defendants ask the Court to dismiss Plaintiff’s entire case. For the following reasons,

the undersigned concludes that Ellis failed to exhaust (1) his retaliation claim against

Hetrick for events on March 12, 2018, (2) his retaliation claim against CO Balbierz

for events on March 14, 2018, and (3) his retaliation claim against CO Crisp for events

on March 26, 2018.          The undersigned respectfully recommends dismissal of the

unexhausted claims but recommends that the Court allow Ellis’s fourth claim to go

forward.


2      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.

3           Grievance URF-1802-0487-03B.

4           Grievances URF-18-03-0811-17B and URF-18-03-0921-17B.

                                               9
Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.160 Page 10 of 12



      In Ellis’s response regarding the first grievance – URF-1802-0487-03B – he

alleges that he could not exhaust the grievance because Grievance Counselor Michael

McLean refused to furnish him with the required form to submit a Step II appeal.

(ECF No. 1, PageID.4.) However, the record shows differently. (See ECF No. 24-4.)

First, it shows that McLean furnished Ellis with the required form on February 22,

2018. (Id., PageID.115, 120.) Second, it shows that Ellis submitted a Step II appeal

that did not satisfy MDOC policies and that the appeal was rejected for

noncompliance. (Id., PageID.115-116, 120.) And third, it shows that that Ellis had

the opportunity to refile a Step II appeal, but he did not. (Id.) Because Ellis failed to

appeal grievance URF-1802-0487-03B, it is recommended that the Court find that

Ellis failed to properly exhaust the grievance and the claims within it.

      The MDOC ruled on grievances URF-18-03-0811-17B and URF-18-03-0921-

17B,5 to complete Step III of the grievance process, on August 7, 2018. (ECF No. 24-

3, PageID.104, 109.) However, Ellis filed this action in federal court on July 7, 2018.

(ECF No. 1, PageID.7.6) As a result, Ellis initiated this litigation prior to properly

exhausting grievances URF-18-03-0811-17B and URF-18-03-0921-17B. The United

States Supreme Court in Jones held the PRLA’s exhaustion requirement “allows

prison officials an opportunity to resolve disputes concerning the exercise of their




5     As summarized in the table in Section II, these two grievances contain Ellis’s
complaints against Balbierz and Crisp.

6      Ellis’s signature on the complaint is dated July 7, 2018. The postmark shows
a date of July 16, 2018. And the Court filed the complaint on July 19, 2018.


                                           10
Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.161 Page 11 of 12



responsibilities before being haled into court.” Jones, 549 U.S. at 204. Because this

action was filed in federal court before Ellis’s grievances were properly exhausted,

MDOC was deprived the opportunity to answer and potentially remedy Ellis’s claims

as required before filing this lawsuit. Thus, the undersigned concludes that Ellis

failed to properly exhaust the claims set forth in grievances URF-18-03-0811-17B

and URF-18-03-0921-17B.

      Defendants argue that Ellis’s fourth grievance7 should also not be considered

properly exhausted, despite Defendants admitting that the “grievance appears to

have exhausted the allegation that Hetrick refused to process Ellis’ mail in retaliation

for him having filed an earlier grievance against her.” 8 (ECF No. 24, PageID.79-80.)

Defendants argue that the PRLA requires proper exhaustion of all four of Ellis’s

grievances before this lawsuit may be considered by a federal court. (Id. (citing Ngo,

548 U.S. at 95.)

      Defendants appear to be advancing the defunct total exhaustion rule. The

United States Supreme Court struck down the Sixth Circuit’s total exhaustion rule,

finding that a district court may proceed on a prisoner’s exhausted claims and dismiss

the unexhausted claims. Jones, 549 U.S. at 220-226. Because Defendants concede

that Ellis exhausted his claims in grievance URF-18-03-0932-15B, the undersigned




7     Grievance URF-18-03-0932-15B.

8     On May 30, 2018, grievance URF-18-03-0932-15B was exhausted when its
appeal to Step III was denied. (ECF No.24-3, PageID.99.) As such, this grievance
was exhausted prior to this lawsuit being filed on July 7, 2018.
                                          11
Case 2:18-cv-00119-GJQ-MV ECF No. 30 filed 02/04/20 PageID.162 Page 12 of 12



concludes that Ellis properly exhausted his access-to-the-courts and retaliation

claims against PC Hetrick for events on March 28, 2018.

   VII.   Recommendation

      The undersigned respectfully recommends that this Court (1) grant in part and

deny in part Defendants’ motion for summary judgment, and (2) dismiss without

prejudice all of Ellis’s claims except his access-to-the-courts and retaliation claims

against PC Hetrick for events on March 28, 2018.             If the Court adopts this

recommendation, COs Balbierz and Crisp will be dismissed from the case.



Dated: February 4, 2020                         /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           12
